Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 10, 2018

                                     No. 04-18-00153-CV

                                 IN RE A.L.H. AND G.F.H.,

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA01945
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        Appellant-Father’s first motion for extension of time to file his appellant’s brief is
granted. We order counsel for appellant-father, Manuel C. Rodriguez Jr., to file the appellant’s
brief by May 27, 2018.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court